Jfotirtlj Court of
                                      :i5>mi Antonio,

                                           January 28. 2014


                                         No. 04-13-00446-CR


                                            Benny Alonzo.
                                              Appellant


                                                  v.



                                          The Slate of Texas,
                                               Appellee

                                    "rial Court Case No. 2011CR5317


                                           O R D E R

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on March 5. 20147 to the following panel: Chief
Justice Stone. Justice Marion, and Justice Martinez. All parlies will be notified of the Court's
decision in ibis appeal in accordance with TEX. R. App. P. 48.

       Either party may llle a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. API1. i\ 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on January 28, 2014.



                                                                Catherine Stone, Chief Justice


       IN WITNESS WHEREOF,              have hereunto sei my hand and a/fixed the seal of the said
court on this January 28, 2014.



                   4>5                                                               aTT
                                                                              e. Clerk1

                      f\